United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Gloucester, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Daniel B. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1146
Issued: September 21, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 22, 2019 appellant, through counsel, filed a timely appeal from an October 26,
2018 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days has elapsed from OWCP’s last merit decision, dated August 8, 2017, to the filing of
this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of this case.3
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

Together with the appeal request, appellant, though counsel, submitted a timely request for oral argument pursuant
to 20 C.F.R. § 501.5(b). After exercising its discretion, by order dated September 15, 2020, the Board denied the
request as the arguments on appeal could be adequately addressed in a decision based on a review of the case as
submitted on the record.
Order Denying Request for Oral Argument, Docket No. 19-1146 (issued
September 15, 2020).

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On February 3, 2012 appellant, then a 61-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that his repetitive work duties had aggravated his bilateral hip
osteoarthritis. He first became aware of his claimed condition and its relation to his federal
employment on June 10, 2011. OWCP accepted appellant’s claim for permanent aggravation and
acceleration of bilateral hip arthritis.4
In a December 5, 2011 report, Dr. David C. Morley, Jr., a Board-certified orthopedic
surgeon, advised that appellant’s left hip reached maximum medical improvement (MMI) in
January 2007 and his right hip reached MMI in January 2010. He applied the diagnosis-based
impairment (DBI) rating method under the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).5 Utilizing Table 16-4 (Hip
Regional Guide) on page 515, Dr. Morley determined that appellant’s bilateral total hip
replacements fell under the class of diagnosis (CDX) of class 4 with a default value of 67 percent
permanent impairment of each lower extremity. He determined that the grade modifier for
functional history (GMFH) equaled 2 when based on appellant’s answers to the American
Academy of Orthopedic Surgeons (AAOS) lower limb questionnaire, but equaled 0 when based
on his lack of gait derangement. Dr. Morley determined that the GMFH was excluded as unreliable
because these two values differed by two grades. He further found that the grade modifier for
physical examination (GMPE) and the grade modifier for clinical studies (GMCS) were excluded
for both extremities because the physical examination and clinical studies were used to confirm
the CDX. Therefore, the net adjustment formula was not applicable and appellant’s permanent
impairment remained at the default values for each lower extremity, i.e., 67 percent permanent
impairment.
On May 22, 2012 appellant filed a claim for a schedule award (Form CA-7).
On June 14, 2012 OWCP referred appellant’s case, including Dr. Morley’s December 5,
2011 report, to Dr. David I. Krohn, a Board-certified internist serving as an OWCP district medical
adviser (DMA). It requested that he evaluate appellant’s lower extremity permanent impairment
under the sixth edition of the A.M.A., Guides.
On June 24, 2012 the DMA utilized Table 16-4 of the sixth edition of the A.M.A., Guides
to find that appellant’s bilateral hip condition fell under class 3 with a default value of 37 percent
for each lower extremity. He found that appellant had a GMFH of 2 (due to his AAOS survey
response of moderate symptoms) and GMCS of 3 (due to 50 percent cartilage loss), and that the
GMPE was not applicable as it was used to confirm the class. Application of the net adjustment

4

Appellant previously underwent a total left hip arthroplasty on January 4, 2006, total right hip arthroplasty on
January 13, 2009, and total left hip revision arthroplasty on September 5, 2012.
5

A.M.A., Guides (6th ed. 2009).

2

formula required movement one space to the left of the default value for each lower extremity and,
therefore, appellant had 34 percent permanent impairment of each lower extremity.
Appellant underwent OWCP-authorized total left hip revision arthroplasty on
September 5, 2012.
On October 17, 2012 OWCP determined that there was a conflict in the medical opinion
evidence regarding permanent impairment between Dr. Morley and the DMA. It referred appellant
to Dr. Murray J. Goodman, a Board-certified orthopedic surgeon, for an impartial medical
examination and opinion on permanent impairment. On November 12, 2012 Dr. Goodman
indicated that it was premature to render a permanent impairment rating for either of appellant’s
hips as his left hip had not reached MMI and his altered gait also affected the assessment of his
right hip condition.
OWCP determined, on September 30, 2014, that it was appropriate to refer appellant for
an impartial medical examination and evaluation of permanent impairment to Dr. Robert R.
Pennell, a Board-certified orthopedic surgeon, to resolve the conflict between Dr. Morley and
Dr. Krohn. In a report dated October 21, 2014, Dr. Pennell indicated that appellant’s right hip
reached MMI on September 2, 2012 and his left hip reached MMI on September 5, 2013. Utilizing
the DBI rating method under Table 16-4 of the sixth edition of the A.M.A., Guides, he determined
that both of appellant’s hip conditions fell under class 2 due to right and left total hip replacements
with good results, thereby warranting a 25 percent default impairment value for each hip. For the
right hip, appellant had a GMFH of 0 (due to no functional problem) and GMPE of 1. The GMCS
was not applicable because the clinical studies were used to determine the class. For the left hip,
appellant had a GMFH of 1 due to moderate difficulty getting on his left shoe, needing to carefully
lift his left foot when going up stairs, and having difficulty completing his golf swing. The GMPE
was 1 and the GMCS was not applicable. Dr. Pennell noted that application of the net adjustment
formula required movement two spaces to the left of the default value on Table 16-4 for each lower
extremity. Therefore, appellant had 21 percent permanent impairment of each lower extremity.
On March 17, 2015 OWCP referred Dr. Pennell’s October 21, 2014 report to Dr. Morley
Slutsky, a Board-certified occupational medicine physician serving as a DMA. It requested that
he review the report and provide an opinion on appellant’s lower extremity permanent impairment.
In a March 18, 2015 report, Dr. Slutsky utilized Table 16-4 of the sixth edition of the A.M.A.,
Guides to find that appellant’s hip conditions fell under class 3 due to total hip replacements with
fair results (including mild motion deficit), thereby warranting 37 percent default impairment value
for each hip. He noted that the GMCS was excluded for both hips. For the right hip, appellant
had a GMFH of 0 and GMPE of 0. For the left hip, he had a GMFH of 1 and GMPE of 1. The
DMA advised that application of the net adjustment formula yielded a total of 31 percent
permanent impairment of each lower extremity.
On July 9, 2015 OWCP forwarded the DMA’s March 18, 2015 report to Dr. Pennell for
his review and comments. In an addendum report dated July 28, 2015, Dr. Pennell advised that he
agreed with the DMA that the fair results of appellant’s total hip replacements warranted a CDX
of class 3 with a default impairment value of 37 percent for each lower extremity. For the right
hip, appellant had a GMFH of 0 (no limp or need for modified footwear), but the GMPE and
GMCS were not applicable because the physical examination and clinical studies were used to
determine the class. For the left hip, he had a GMFH of 1 (mild functional difficulties) and a
GMPE of 1 (mild tenderness upon palpation), but the GMCS was not applicable. Dr. Pennell noted
3

that application of the net adjustment formula yielded a total of 31 percent permanent impairment
of each lower extremity.
On June 6, 2016 OWCP referred the case back to Dr. Slutsky for further evaluation, and
he indicated in a June 12, 2016 report that appellant had reached MMI on October 21, 2014 and
that he concurred with Dr. Pennell’s finding of 31 percent permanent impairment of each lower
extremity.
By decision dated December 16, 2016, OWCP granted appellant a schedule award for 31
percent permanent impairment of each lower extremity (the hips). The award ran for 178.56 weeks
from October 21, 2014 to March 23, 2018 and was based on the opinion of Dr. Pennell as
confirmed by Dr. Slutsky.
On December 28, 2016 appellant, through counsel, requested a hearing before a
representative of OWCP’s Branch of Hearings and Review. In a February 27, 2017 letter, counsel
requested that Dr. Pennell be issued a subpoena to testify at the hearing, but OWCP later denied
the subpoena request.
On March 8, 2017 appellant underwent a total left hip revision arthroplasty due to an
infection.
During a May 24, 2017 hearing before OWCP’s hearing representative, counsel argued
that the evidence which served as the basis for the December 16, 2016 schedule award, including
Dr. Pennell’s October 2014 physical examination findings, should be considered stale medical
evidence. Counsel indicated that new medical evidence would be submitted within 30 days.
On June 23, 2017 OWCP received a June 1, 2017 report from Dr. Morley who indicated
that appellant was recovering from the total left hip revision replacement performed on
March 8, 2017. Dr. Morley noted that appellant complained of continued achy discomfort in the
left hip and stiffness in both hips, left more than right. Appellant reported using a handrail to
negotiate stairs, using a cane, and walking for approximately 20 to 30 minutes (with a need to rest
thereafter due to bilateral hip discomfort). Dr. Morley detailed the findings of his June 1, 2017
physical examination, including findings for range of motion (ROM) testing for both hips. He
determined that appellant’s right hip reached MMI on January 12, 2012. Utilizing Table 16-4 of
the sixth edition of the A.M.A., Guides, Dr. Morley found that appellant’s right hip condition fell
under class 4 due to a moderate ROM deficit. He noted that GMFH was 0 as determined by gait
derangement and was 2 as determined by the score on the AAOS lower limb questionnaire, but
that the A.M.A., Guides indicated that the higher grade modifier 2 was to be used. Dr. Morley
found that the GMPE was not applicable because the physical examination findings (including
ROM findings) were used to determine the class and there were no other pertinent physical
examination findings, and that the GMCS also was not applicable because the clinical studies were
used to determine the class. He indicated that, per Chapter 16.3d on pages 521-22 of the sixth
edition of the A.M.A., Guides, a value of +1 would be automatically added to each grade modifier
because appellant’s right hip condition fell under class 4. Application of the net adjustment
formula necessitated no movement from the default impairment value of Table 16-4 and yielded
67 percent permanent impairment of the right lower extremity. With respect to the left hip,
Dr. Morley determined that appellant had not yet reached MMI and no impairment rating was
possible. Appellant also submitted hospital records dated from February 10 through
March 8, 2017.
4

By decision dated August 8, 2017, OWCP’s hearing representative affirmed the
December 16, 2016 decision. She found that appellant had not met his burden of proof to establish
more than 31 percent permanent impairment of each lower extremity, for which he previously
received a schedule award. The hearing representative found that the special weight of the medical
opinion evidence with respect to appellant’s permanent impairment continued to rest with the
opinion of Dr. Pennell, the impartial medical specialist.
On August 2, 2018 appellant requested reconsideration of his claim. In an August 2, 2018
statement, counsel argued that Dr. Pennell’s October 21, 2014 examination findings, upon which
OWCP based its granting of a schedule award, were stale and of little evidentiary value given that
they were now almost four years old. He asserted that the attached July 10, 2018 impairment
rating report of Dr. Morley, based on June 1, 2017 examination findings, required vacating
OWCP’s prior schedule award determination and presenting the report to a DMA for review,
followed by the issuance of a new decision. Counsel argued that Dr. Morley’s July 10, 2018 report
contained new analysis not previously considered.
Appellant submitted a July 10, 2018 report from Dr. Morley who maintained that he
correctly noted in his June 1, 2017 report that appellant’s GMFH for the right hip was 0 as
determined by gait derangement and was 2 as determined by the score on the AAOS lower limb
questionnaire. However, Dr. Morley further advised that he also should have indicated that the
GMFH was excluded as unreliable because these two values differed by two grades. He advised
that OWCP’s hearing representative noted in her August 8, 2017 decision that that the 67 percent
permanent impairment rating of the right hip contained in his June 1, 2017 report was the same
percent of impairment he found in his original December 5, 2011 report. Dr. Morley indicated
that, although the percent of impairment was the same, the analysis was based on different, more
recent medical findings from June 2017. He further noted that these medical ﬁndings were some
32 months more current than those of Dr. Pennell’s October 21, 2014 examination upon which
OWCP relied in granting schedule award compensation. Dr. Morley maintained that it was
medically unacceptable to make decisions on outdated and stale medical ﬁndings while ignoring
more current and updated ﬁndings. He advised that he would provide “the corrected and accurate
impairment analysis from the most recent medical ﬁndings” and noted that, utilizing Table 16-4
of the sixth edition of the A.M.A., Guides, appellant’s right hip condition fell under class 4 due to
a moderate ROM deficit. Dr. Morley indicated that the GMFH was excluded as unreliable for the
reasons discussed earlier in his report. He found that the GMPE was not applicable because the
physical examination findings (including ROM findings) were used to determine the class and
there were no other pertinent physical examination findings, and that the GMCS also was not
applicable because the clinical studies were used to determine the class. Dr. Morley indicated that
application of the net adjustment formula necessitated no movement from the default impairment
value of Table 16-4 and yielded 67 percent permanent impairment of the right lower extremity.
He noted, “My analysis of the left hip from my examination of [June 1, 2017], which are the most
current examination ﬁndings for [appellant] by some 32 months, remains the same.”
By decision dated October 26, 2018, OWCP denied appellant’s request for reconsideration
of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

5

LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application.6
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.7
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.8 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits.9 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.10
The Board has held that a claimant may request a schedule award or increased schedule
award at any time based on evidence of a new exposure or medical evidence showing progression
of an employment-related condition resulting in permanent impairment or increased impairment.11
When a claimant has requested reconsideration, and has submitted new and relevant evidence with
respect to a permanent impairment or an increased permanent impairment, then he or she will be
entitled to a merit decision on the issue.12

6

5 U.S.C. § 8128(a); see L.D., Docket No. 18-1468 (issued February 11, 2019); V.P., Docket No. 17-1287 (issued
October 10, 2017); D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).
7

20 C.F.R. § 10.606(b)(3); see M.S., Docket No. 18-1041 (issued October 25, 2018); L.G., Docket No. 09-1517
(issued March 3, 2010); C.N., Docket No. 08-1569 (issued December 9, 2008).
8
20 C.F.R. § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016).
Timeliness is determined by the document receipt date of the request for reconsideration as indicated by the received
date in the Integrated Federal Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
9

Id. at § 10.608(a); see D.C., Docket No. 19-0873 (issued January 27, 2020); M.S., 59 ECAB 231 (2007).

10

20 C.F.R. § 10.608(b); see T.V., Docket No. 19-1504 (issued January 23, 2020); E.R., Docket No. 09-1655 (issued
March 18, 2010).
11

R.D., Docket No. 18-0579 (September 14, 2018); D.S., Docket No. 17-0407 (issued May 24, 2017).

12
See C.W., Docket No. 18-1110 (issued December 28, 2018); Linda T. Brown, 51 ECAB 115 (1999); Paul R.
Reedy, 45 ECAB 488 (1994); see also B.K., 59 ECAB 228 (2007) (where it was evident that the claimant was seeking
a schedule award based on new and current medical evidence, OWCP should have issued a merit decision on the
schedule award claim rather than adjudicate a request for reconsideration).

6

ANALYSIS
The Board finds this case not in posture for decision.
By decision dated August 8, 2017, OWCP’s hearing representative affirmed the
December 16, 2016 schedule award decision, finding that appellant had not met his burden of
proof to establish more than 31 percent permanent impairment of each lower extremity, for which
he previously received a schedule award. Appellant subsequently requested reconsideration and
submitted a July 10, 2018 report of Dr. Morley who again found 67 percent permanent impairment
of the right lower extremity. He maintained that he correctly noted in his June 1, 2017 report that
appellant’s GMFH for the right hip was 0 as determined by gait derangement and was 2 as
determined by the score on the AAOS lower limb questionnaire. However, he further advised that
he also should have indicated that the GMFH was excluded as unreliable because these two values
differed by two grades. Dr. Morley advised that OWCP’s hearing representative noted in her
August 8, 2017 decision that that the 67 percent permanent impairment rating of the right hip
contained in his June 1, 2017 report was the same percent of impairment he found in his original
December 5, 2011 report. He indicated that, although the percent of impairment was the same, the
analysis was based on different, more recent medical findings from June 2017. Dr. Morley further
noted that these medical ﬁndings were some 32 months more current than those of Dr. Pennell’s
October 21, 2014 examination upon which OWCP relied in granting schedule award
compensation. He maintained that it was medically unacceptable to make decisions on outdated
and stale medical ﬁndings while ignoring more current and updated ﬁndings. Dr. Morley advised
that, utilizing Table 16-4 of the sixth edition of the A.M.A., Guides, appellant’s right hip condition
fell under class 4 due to a moderate ROM deficit. He indicated that the GMFH was excluded as
unreliable for the reasons discussed earlier in his report. Dr. Morley found that the GMPE was not
applicable because the physical examination findings (including ROM findings) were used to
determine the class and there were no other pertinent physical examination findings, and that the
GMCS also was not applicable because the clinical studies were used to determine the class. He
indicated that application of the net adjustment formula necessitated no movement from the default
impairment value of Table 16-4 and yielded 67 percent permanent impairment of the right lower
extremity. Dr. Morley noted, “My analysis of the left hip from my examination of [June 1, 2017],
which are the most current examination ﬁndings for [appellant] by some 32 months, remains the
same.” By decision dated October 26, 2018, OWCP denied appellant’s request for reconsideration
of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
Dr. Morley’s report addressed the pertinent issue of this case, i.e., whether appellant was
entitled to additional schedule award compensation, as it contained an amended analysis
supporting increased impairment that referenced the A.M.A., Guides. Although appellant
submitted a letter and form in which he requested reconsideration, it is evident that he was not
simply seeking reconsideration of the August 8, 2017 decision, but was seeking an increased
schedule award based on new medical evidence. As noted above, where a claimant has requested
reconsideration, and has submitted new and relevant evidence with respect to a permanent
impairment or an increased permanent impairment, then he or she will be entitled to a merit
decision on the issue.
The case will therefore be remanded for OWCP to adjudicate this matter as a request for
an increased schedule award. Following this and such other development as deemed necessary,
OWCP shall issue an appropriate de novo decision on appellant’s claim.
7

CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the October 26, 2018 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: September 21, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

